Exhibit 10.1


Annual Grant Form

MEAD JOHNSON NUTRITION COMPANY
2009 AMENDED AND RESTATED STOCK AWARD AND INCENTIVE PLAN


PERFORMANCE SHARE AWARD AGREEMENT
____- ____Performance Share Award
The Participant has been granted a Performance Share Award under the terms of
the Mead Johnson Nutrition Company 2009 Amended and Restated Stock Award and
Incentive Plan (the “Plan”), subject to the terms and conditions set forth in
this Agreement, including all exhibits and appendices hereto which are
incorporated herein (the “Agreement”) and the summary of the grant (the “Grant
Summary”) on the Morgan Stanley Smith Barney website at www.benefitaccess.com.
To the extent applicable, the terms of the Performance Shares are modified as
described in Exhibits I and II (relating to non-U.S. Participants). Capitalized
terms not defined herein shall have the meaning specified in the Plan or in the
Grant Summary.
Performance Period:   The three (3) year period commencing on January 1 of the
calendar year in which the Performance Share Award is made (Y1) and ending on
December 31 of the third calendar year (Y3) thereafter.
Performance Year(s): The three calendar years which, together, comprise the
Performance Period (Y1, Year 2 (Y2) and Y3).


Performance Shares:
The number of shares of Stock that may be earned upon the achievement of certain
Performance Goal(s).


Total Target Performance Share Award:
The target number of Performance Shares that may be earned for the Performance
Period, which target number shall be detailed in the Grant Summary.


Target Number of Performance Shares to be Earned for Each Performance Year:
Y1 Target Performance Shares: One-third of Total Target Performance Share Award
Y2 Target Performance Shares: One-third of Total Target Performance Share Award
Y3 Target Performance Shares: One-third of Total Target Performance Share Award


Range at Which Performance Shares May be Earned in Each of Y1, Y2 and Y3:
Threshold: 40%
Target: 100%
Maximum: 200%


Performance Goal(s):
Separate Performance Goal(s) will be set for each Performance Year within the
Performance Period. Such Performance Goal(s) shall be set by a date on or prior
to March 30 of the applicable Performance Year (the “Performance Goal(s)
Specification Date”), specifying the number of Performance Shares that may be
earned for that Performance Year based on specified levels of performance.





--------------------------------------------------------------------------------




1.Award. The Performance Shares granted to the Participant hereunder represent
the opportunity for the Participant to earn the Performance Shares for each of
Y1, Y2 and Y3 in accordance with the following:
(a)
Except as otherwise provided herein, the opportunity to earn the Performance
Shares for any Performance Year shall be effective only if the Participant’s
Termination Date has not occurred prior to the Performance Goal(s) Specification
Date for that Performance Year.

(b)
Notwithstanding the provisions of subparagraph (a), in the event of a Change in
Control during the Performance Period, the Participant’s opportunity to earn the
Performance Shares for any Performance Year in which or following the date on
which the Change in Control occurs shall be effective only if the Participant’s
Termination Date has not occurred prior to the Change in Control and in
accordance with the following:

(i)
if the Change in Control occurs prior to the Performance Goal(s) Specification
Date for the Performance Year in progress on the date on which the Change in
Control occurs, the Performance Goal(s) Specification Date will be deemed to
occur on the date of the Change in Control;

(ii)
in the case of any Performance Year beginning after the year in which the Change
in Control occurs, the Performance Goal(s) Specification Date shall be deemed to
occur as of the beginning of such Performance Year; and

(iii)
the Performance Goal(s) for any Performance Year occurring after a Change in
Control shall be reasonably achievable and not more difficult to achieve in
relation to the Company’s budget for the applicable Performance Year than the
Performance Goal(s) for any earlier Performance Year was in relation to the
budget for that earlier Performance Year.

(c)
If a Participant’s employment terminates on or after the date of a Change in
Control and during the Protected Period, the Participant’s opportunity to earn
the Performance Shares for any Performance Year in which or following the date
of the Change in Control shall be governed by the provisions of subparagraph
3(d).

2.    Dividend Equivalents. No Dividend Equivalents will accrue or be payable in
connection with Performance Shares.
3.    Earning of Performance Shares. For each Performance Year, the Committee
shall determine and certify in writing in accordance with the terms of the Plan
the extent to which the Performance Shares for that Performance Year have been
earned on the basis of the Company’s actual performance in relation to the
applicable established Performance Goal(s), which determination and
certification shall occur as of the date, not later than March 15 of the year
following the applicable Performance Year, specified by the Committee (which
date shall be referred to as the “Earning Date”). Except as otherwise provided
by the Committee and in this Agreement, any portion of the Performance Shares
that are not earned on the Participant’s Termination Date and any Performance
Shares for a Performance Year that are not otherwise earned by the Participant
for that Performance Year based on the satisfaction of Performance Goal(s) (or
otherwise) shall immediately expire and shall be forfeited and the Participant
shall have no further rights with respect thereto. Notwithstanding the
foregoing:
(a)
Disability. If the Participant incurs a Disability and if the period of
Disability exceeds 26 weeks in the aggregate during one or more Performance
Years, the Participant will earn


2



--------------------------------------------------------------------------------




only a Pro Rata Portion of the Performance Shares that the Participant would
otherwise have actually earned for such affected Performance Year(s).
(b)
Death or Retirement. If the Participant’s Termination Date occurs due to death
or Retirement one (1) year or more after the first day of the Performance Period
and prior to the date on which the Performance Shares for any Performance Year
are otherwise settled the Participant will earn:

(i)
in the case of Performance Shares relating to a Performance Year completed
before the Participant’s Termination Date, the Completed Year Performance Share
Payout; and

(ii)
in the case of Performance Shares relating to a Performance Year in progress on
the Participant’s Termination Date, the Pro Rata Performance Share Payout.

For these purposes, if the Participant’s Termination Date occurs before the
Performance Goal(s) Specification Date for the Performance Year in progress on
the Termination Date, the Participant shall have a right to the Performance
Shares for such Performance Year in accordance with the foregoing and the other
terms and conditions of this Agreement, which Performance Shares shall have the
same performance terms as those applicable to participants whose Termination
Date has not yet occurred.
(c)
Termination by Company other than for Cause; Termination by Participant for Good
Reason—Other than During Protected Period. If the Participant’s Termination Date
occurs by reason of termination by the Company or an Affiliate or Subsidiary for
reasons other than for Cause or by Participant for Good Reason other than during
the Protected Period and prior to the date on which the Performance Shares for
any Performance Year are otherwise settled, the Participant will earn:

(i)
in the case of Performance Shares relating to a Performance Year completed
before the Participant’s Termination Date, the Completed Year Performance Share
Payout; and

(ii)
in the case of Performance Shares relating to a Performance Year in progress on
the Participant’s Termination Date, the Pro Rata Performance Share Payout; and

For these purposes, if the Participant’s Termination Date occurs before the
Performance Goal(s) Specification Date for the Performance Year in progress on
the Termination Date, the Participant shall have a right to the Performance
Shares for such Performance Year in accordance with the foregoing and the other
terms and conditions of this Agreement, which Performance Shares shall have the
same performance terms as those applicable to participants whose Termination
Date has not yet occurred.
(d)
Termination by Company other than for Cause; Termination by Participant for Good
Reason—During Protected Period. If the Participant’s Termination Date occurs by
reason of termination by the Company or an Affiliate or Subsidiary for reasons
other than for Cause or by Participant for Good Reason during the Protected
Period, the Participant will earn:

(i)
in the case of Performance Shares relating to a Performance Year completed prior
to the Change in Control and prior to the Participant’s Termination Date, the
Completed Year Performance Share Payout;


3



--------------------------------------------------------------------------------




(ii)
in the case of Performance Shares relating to a Performance Year beginning after
the Change in Control and completed prior to the Participant’s Termination Date,
the Completed Year Performance Share Payout;

(iii)
in the case of Performance Shares relating to a Performance Year in progress on
the date of the Change in Control and on the Participant’s Termination Date, the
Target Level Performance Share Payout;

(iv)
in the case of Performance Shares relating to a Performance Year beginning after
the date of the Change in Control and in progress on the Participant’s
Termination Date, the Target Level of Performance Share Payout; and

(v)
in the case of Performance Shares relating to a Performance Year beginning after
the date of the Change in Control and after the Participant’s Termination Date,
the Target Level of Performance Share Payout.

If the provisions of this paragraph 3(d) apply and if the Change in Control is a
Section 409A Change in Control, the “Earning Date” shall be the Participant’s
Termination Date.
(e)
Termination for Cause; Voluntary Termination Other than for Good Reason. If the
Participant’s Termination Date occurs by reason of termination by the Company or
an Affiliate or Subsidiary for Cause or by Participant other than for Good
Reason and, in either case, prior to the Earning Date for a Performance Year,
then, as of the Participant’s Termination Date, all of the Performance Shares
for that Performance Year and any future Performance Years during the
Performance Period shall be canceled and forfeited and the Participant shall
have no further rights with respect thereto.

4.    Nonforfeitability and Settlement of Earned Performance Shares. Except as
otherwise provided herein, the Performance Shares that are earned for any
Performance Year will be nonforfeitable from and after the Earning Date for the
Performance Year and such Performance Shares will be settled on or Promptly
following the Settlement Date by delivery of one share of Stock for each
Performance Share being settled either in certificated form or in such other
manner as the Company may reasonably determine, unless validly deferred in
accordance with deferral terms then authorized by the Committee. The number of
Performance Shares earned for the Performance Period shall be rounded to the
nearest whole number, unless otherwise determined by the Company officers
responsible for the day-to-day administration of the Plan. Notwithstanding the
foregoing:
(a)
Retirement. If the Participant’s Termination date occurs due to Retirement, the
Performance Shares that are earned as of the Participant’s Termination Date
shall be settled on or Promptly following the earliest of the following dates or
events:

(i)
the Settlement Date;

(ii)
if a Section 409A Change in Control occurs prior to the Settlement Date:

(1)
as to any Performance Shares earned prior to the Section 409A Change in Control,
the date of the Section 409A Change in Control; and

(2)
as to any Performance Shares that were not earned prior to the Section 409A
Change in Control, the Earning Date with respect thereto; or


4



--------------------------------------------------------------------------------




(iii)
in the event of the Participant’s death following the Participant’s Termination
Date, the Participant’s death or, with respect to any Performance Shares that
were not earned as of the Participant’s death, the Earning Date with respect
thereto.

(b)
Death. If the Participant’s Termination Date occurs due to death, the
Performance Shares that are earned as of the Participant’s Termination Date
shall be settled Promptly following the date or event determined in accordance
with the following:

(i)
as to any Performance Shares earned pursuant to Section 3(b)(i), as of the
Participant’s death; and

(ii)
as to any Performance Shares earned pursuant to Section 3(b)(ii), the Earning
Date with respect thereto.

(c)
Termination by Company other than for Cause; Termination by Participant for Good
Reason. If the Participant’s Termination Date occurs due to termination by the
Company other than for Cause or termination by the Participant for Good Reason
(whether during the Protected Period or otherwise), any Performance Shares that
are earned as of the Participant’s Termination Date shall be settled on or
Promptly following the earliest of the following dates or events:

(i)
the Settlement Date;

(ii)
if a Section 409A Change in Control occurs prior to the Settlement Date:

(1)
as to any Performance Shares earned prior to the Section 409A Change in Control,
the date of the Section 409A Change in Control; and

(2)
as to any Performance Shares that were not earned prior to the Section 409A
Change in Control, the Earning Date with respect thereto; or

(iii)
in the event of the Participant’s death following the Participant’s Termination
Date, the Participant’s death or, with respect to any Performance Shares that
were not earned as of the Participant’s death, the Earning Date with respect
thereto.

5.    Withholding. At such time as the Company or any Affiliate or Subsidiary is
required to withhold taxes with respect to the Performance Shares, or at an
earlier date as determined by the Company, the Participant shall make cash
remittance to the Company or the Affiliate or Subsidiary that is the
Participant’s employer the amount of the federal, state or local income tax or
earnings tax or any other applicable tax or assessment (plus interest and
penalties thereon, if any, caused by a delay in making such payment) incurred by
reason of vesting or settlement of the Performance Shares. The Company and its
Subsidiaries and Affiliates shall, to the extent permitted by law, have the
right to deduct such amount from any payment of any kind otherwise due to the
Participant, including by means of mandatory withholding of shares deliverable
in settlement of the Performance Shares, to satisfy the mandatory tax
withholding requirements or to require the Participant to authorize the
Company’s designated broker/agent to sell the shares of Stock acquired upon
settlement of the Performance Shares and remit to the Company a sufficient
portion of the sale proceeds to pay the applicable brokerage fees and any
withholding and/or taxes and applicable fees resulting from such settlement
(“sale to cover”). In all cases, the Company shall determine the method by which
payment of withholding taxes shall be satisfied. Non-U.S. Participants see
applicable Non-U.S. Participant Exhibit for special rules.

5



--------------------------------------------------------------------------------




6.    Forfeiture Provisions. The Participant acknowledges that the Participant’s
continued employment with the Company, its Affiliates and its Subsidiaries, and
the grant of the Performance Shares is sufficient consideration for the
Agreement, including, without limitation, the restrictions imposed upon the
Participant by this Section 6.
(a)
In consideration of the Performance Shares awarded hereby, the Participant
expressly agrees and covenants that, during the Restricted Period, the
Participant shall not, without the prior consent of the Company, permit any
Forfeiture Event to exist, directly or indirectly.

(b)
If the Committee determines that a Forfeiture Event has occurred or is ongoing,
then the Participant covenants and agrees that the following forfeitures and
related actions will occur:

(i)
Any portion of the Performance Shares that have not been settled shall be
immediately canceled and forfeited and the Participant shall automatically
forfeit any rights the Participant may have with respect to the Performance
Shares as of the date of such determination; and

(ii)
If any of the Performance Shares vested within the twelve (12) month period
immediately preceding the occurrence of a Forfeiture Event (or following the
date of the earliest Forfeiture Event), then, upon the Company’s demand, the
Participant shall immediately deliver to the Company certificate(s) for the
number of shares of Stock issued upon settlement of the Performance Shares or,
if the shares have been sold, the Participant shall immediately remit to the
Company, in cash, the proceeds of any such sale(s). Any shares surrendered
pursuant to this provision shall be treated as treasury shares and shall be
added to the authorized and unissued shares available for issuance under the
Plan.

7.    Performance Shares Not Contract of Employment or Service; No Rights as
Stockholder. The grant of the Performance Shares does not constitute a contract
of employment or continued service, and the grant of the Performance Shares
shall not give the Participant the right to be retained in the employ or service
of the Company or any Affiliate or Subsidiary, nor any right or claim to any
benefit under the Plan or the Agreement, unless such right or claim has
specifically accrued under the terms of the Plan and the Agreement. The
Participant and the Participant’s beneficiary shall not have any rights with
respect to Stock (including voting rights) issuable upon settlement of the
Performance Shares prior to the date on which the Performance Shares are
settled.
8.    Administration. The authority to administer and interpret the Agreement
shall be vested in the Committee, and the Committee shall have all the powers
with respect to the Agreement as it has with respect to the Plan. Any
interpretation of the Agreement by the Committee and any decision made by it
with respect to the Agreement is final and binding on all persons.
9.    Transferability. The Performance Shares are not transferable except as
designated by the Participant by will or by the laws of descent and
distribution.
10.    Adjustment of Award. The number of Performance Shares, the number and
type of Stock subject to the Performance Shares and other related terms shall be
adjusted by the Committee in accordance with Section 11(c) of the Plan (or a
successor provision).

6



--------------------------------------------------------------------------------




11.    Waiver. The waiver by the Company or an Affiliate or Subsidiary of any
provision of the Agreement shall not operate as or be construed to be a
subsequent waiver of the same provision or waiver of any other provision hereof.
12.    Governing Law. The grant of the Performance Shares and the provisions of
this Agreement are governed by, and subject to, the laws of the State of
Delaware, without regard to the conflict of law provisions, as provided in the
Plan. For purposes of litigating any dispute that arises under this grant or
this Agreement the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Illinois and agree that such litigation shall be
conducted in the courts of Cook County, Illinois, or the federal courts for the
United States for the Northern District of Illinois, where this grant is made
and/or to be performed.
13.    Amendment; Entire Agreement; Successors. This Agreement shall be subject
to the terms of the Plan, as amended from time to time, except that the Award
that is the subject of this Agreement may not be materially adversely affected
by any amendment or termination of the Plan approved after the Grant Date
without the Participant’s written consent. This Agreement and the Plan contain
the entire understanding of the parties with respect to the Performance Shares
and supersede any prior agreements or documents with respect to the Performance
Shares. This Agreement shall be binding up and inure to the benefit of the
heirs, executors, administrators and successors of the parties.
14.    Code Section 409A. Notwithstanding anything in the Plan or this Agreement
to the contrary, if any payment with respect to any Performance Shares is
subject to Code Section 409A and if such payment is to be paid or provided on
account of Participant’s Termination Date (or other separation from service or
termination of employment, other than death):
(a)
and if Participant is a specified employee (within the meaning of Code Section
409A) and if any such payment or benefit is required to be made or provided
prior to the date which is six (6) months following Participant’s Termination
Date, such payment or benefit shall be delayed until the date which is six (6)
months and one (1) day following Participant’s Termination Date; provided,
however, that if Participant dies prior to such six (6) month anniversary, all
remaining payments shall be paid to his estate within ninety (90) days following
his death; and

(b)
the determination as to whether Participant has had a Termination Date (or other
termination of employment or separation from service) shall be made in
accordance with the provisions of Code Section 409A and the guidance issued
thereunder without application of any alternative levels of reductions of bona
fide services permitted thereunder.

It is the intent of this Agreement to comply with the requirements of Code
Section 409A so that none of the Performance Shares provided under this
Agreement or Stock issuable hereunder will be subject to the additional tax
imposed under Code Section 409A, and any ambiguities herein will be interpreted
to so comply. None of the Company, any Affiliate or any Subsidiary, however,
makes any representation regarding the tax consequences of this Award.


Mead Johnson Nutrition Company
By:    __________________________
Senior Vice President, General Counsel and Secretary

7



--------------------------------------------------------------------------------






PARTICIPANT ACKNOWLEDGEMENT AND ACCEPTANCE


I have read this Agreement in its entirety. I understand that the Performance
Shares have been or will be granted to provide a means for me to acquire and/or
expand an ownership position in Mead Johnson Nutrition Company, and it is
expected that I will retain the Stock I receive upon the settlement of the
Performance Shares consistent with the Company’s Stock retention guidelines in
effect at the time of settlement of the Performance Shares. I acknowledge and
agree that (i) the Performance Shares are nontransferable, except as provided in
Section 9 hereof and Section 11(b) of the Plan, (ii) the Performance Shares are
subject to forfeiture in the event of my Termination Date in certain
circumstances, as specified in the Agreement, and (iii) sales of Stock will be
subject to the Company’s policy regulating trading by employees. In accepting
this grant, I hereby agree that Morgan Stanley Smith Barney, or such other
vendor as the Company may choose to administer the Plan, may provide the Company
with any and all account information necessary to monitor my compliance with the
Company’s Stock retention guidelines and other applicable policies.
I hereby agree to all the terms and conditions set forth in this Agreement and
accept the grant of the Performance Shares subject thereto. Where electronic
acceptance is permitted under applicable law, electronic acceptance of the
Performance Shares shall be binding on the Participant.
By: _______________________________
Participant Signature







8



--------------------------------------------------------------------------------




APPENDIX A
SPECIAL DEFINITIONS
The following capitalized terms shall have the meaning specified for purposes of
the Agreement.
1.
Cause. The term “Cause” means:

(a)
with respect to a Termination Date that occurs other than during the Protected
Period:

(i)
Failure or refusal by the Participant to substantially perform his duties with
the Company or its Subsidiaries or Affiliates (except where the failure results
from incapacity due to Disability); or

(ii)
Severe misconduct or activity deemed detrimental to the interests of the Company
or a Subsidiary or Affiliate. This may include, but is not limited to, the
following: acts involving dishonesty, violation of the Company’s or a
Subsidiary’s or an Affiliate’s written policies (such as those related to
alcohol or drugs, etc.), violation of safety rules, disorderly conduct,
discrimination and/or discriminatory harassment, unauthorized disclosure of the
Company’s or a Subsidiary’s or an Affiliate’s confidential information, or the
entry of a plea of nolo contendere to, or the conviction of, a crime; and

(b)
with respect to a Termination Date that occurs during the Protected Period:

(i)
The Participant’s willful and continued failure to substantially perform the
Participant’s duties with the Company or its Subsidiaries or Affiliates (except
where the failure results from incapacity due to Disability) for a period of
thirty (30) consecutive days after a written demand for substantial performance
is delivered to the Participant by the Committee, which demand specifically
identifies the manner in which the Committee believes that the Participant has
not substantially performed the Participant’s duties;

(ii)
Willful engaging by the Participant in conduct which is demonstrably and
materially injurious to the Company or its Subsidiaries or Affiliates,
monetarily or otherwise; or

(iii)
The Participant is convicted of, or has entered a plea of nolo contendere to, a
felony.

For purposes of paragraphs (1)(b)(i) and (ii) above, no act, or failure to act,
on the Participant’s part shall be deemed “willful” unless done, or omitted to
be done, by the Participant not in good faith and without reasonable belief that
the Participant’s act, or failure to act, was in the best interest of the
Company.
For all purposes, “Cause” will be interpreted by the Committee in its sole
discretion, and the Committee’s interpretation will be conclusive and binding on
all parties.
2.Competitive Business. The term “Competitive Business” means any person or
entity that engages in any business activity that competes with the Company’s or
an Affiliate’s or Subsidiary’s business in any way, in any geographic area in
which the Company or an Affiliate or Subsidiary engages in business, including,
without limitation, any state in the United States in which the Company or an
Affiliate or Subsidiary sells or offers to sell its products from time to time.
3.Completed Year Performance Share Payout. The term “Completed Year Performance
Share Payout” means, with respect to any Performance Year that is completed
prior to the Participant’s

A-i



--------------------------------------------------------------------------------




Termination Date, the number of Performance Shares that relate to such
Performance Year and that have been determined or thereafter are determined by
the Committee to have been earned (regardless of whether the Earning Date has
occurred prior to the Participant’s Termination Date).
4.Disability Benefits. The term “Disability Benefits” means income replacement
benefits payable to the Participant under an accident and health plan of the
Company or any Subsidiary or Affiliate, either in the United States or in a
jurisdiction outside of the United States. In a jurisdiction outside of the
United States, “Disability Benefits” shall also include payments under a
mandatory or universal disability plan or program managed or maintained by the
government.
5.Forfeiture Event. A “Forfeiture Event” occurs if any of the following occur:
(a)
The Participant owns or has any financial interest in a Competitive Business or
is actively connected with a Competitive Business by managing, operating,
controlling, being an employee or consultant of (or accepting an offer to be an
employee or consultant) or otherwise advising or assisting a Competitive
Business in such a way that such connection might result in an increase in value
or worth of any product, technology or service that competes with any product,
technology or service upon which the Participant worked or about which the
Participant became familiar as a result of the Participant’s employment with the
Company or an Affiliate or Subsidiary; provided, however, that nothing in this
clause shall prevent the Participant from owning one percent or less of the
outstanding securities of any entity whose securities are traded on a U.S.
national securities exchange (including NASDAQ) or an equivalent foreign
exchange; and provided, further that, for periods after a Participant’s
Termination Date, the Participant may be actively connected with a Competitive
Business so long as the Participant’s connection to the business does not
involve any product, technology or service that competes with any product,
technology or service upon which the Participant worked or about which the
Participant became familiar as a result of the Participant’s employment with the
Company or an Affiliate or Subsidiary and the Company is provided written
assurance of this fact from the Competitive Business prior to the Participant’s
beginning such connection;

(b)
The Participant takes any action that might divert any opportunity from the
Company or any Affiliate or Subsidiary, or any of their respective successors or
assigns (the “Related Parties”) that is within the scope of the present or
future operations or business of any of the Related Parties;

(c)
The Participant employs, solicits for employment, advises or recommends to any
other person that they employ or solicit for employment or form an association
with any person who is employed by the Company or an Affiliate or Subsidiary or
who has been employed by the Company or an Affiliate or Subsidiary within one
(1) year of the date the Participant’s Termination Date occurs for any reason;

(d)
The Participant contacts, calls upon or solicits any (A) customer or (B)
prospective customer of the Company or an Affiliate or Subsidiary that the
Participant became aware of or was introduced to in the course of the
Participant’s duties for the Company or an Affiliate or Subsidiary, or, in any
case, otherwise attempts to divert or take away from the Company or an Affiliate
or Subsidiary the business of any customer or prospective customer of the
Company or an Affiliate or Subsidiary; or

(e)
The Participant engages in any activity that is harmful to the interests of the
Company or an Affiliate or Subsidiary, including, without limitation, any
conduct during the term of the


A-ii



--------------------------------------------------------------------------------




Participant’s employment that violates the Company’s standards of business
conduct and ethics, securities trading policy and other policies.
6.Good Reason. The term “Good Reason” means:
(a)
with respect to a Termination Date that occurs other than during the Protected
Period, the occurrence of any one or more of the following events that occur
without the Participant’s written consent:

(i)
A material reduction in the Participant’s base salary;

(ii)
A reduction in grade level, resulting in a material diminution of the
Participant’s authority, duties, or responsibilities; or

(iii)
A change in the principal location of the Participant’s job or office, such that
the Participant will be based at a location that is 50 miles or more further
(determined in accordance with the Company’s relocation policy) from the
Participant’s principal job or office location immediately prior to the proposed
change in the Participant’s job or office.

For a termination to qualify as a termination for Good Reason under this
provision, the Participant must notify the Company in writing of termination for
Good Reason, specifying the event constituting Good Reason, within ten (10)
business days after the occurrence of the event that the Participant believes
constitutes Good Reason. Failure for any reason to give written notice of
termination for Good Reason in accordance with the foregoing will be deemed a
waiver of the right to voluntarily terminate employment for that Good Reason
event. The Company will have a period of thirty (30) days after receipt of the
Participant’s notice in which to cure the Good Reason. If the Good Reason is
cured within this period, the Participant will not be entitled to terminate
employment for Good Reason. If the Company waives its right to cure or does not,
within the thirty (30) day period, cure the Good Reason, the Participant will be
entitled to terminate employment for Good Reason, and the actual termination
date will be determined in the sole discretion of the Company, but in no event
will it be later than thirty (30) calendar days from the date the Company waives
its right to cure or the end of the thirty (30) day period in which to cure the
Good Reason, whichever is earlier.
(b)
with respect to a Termination Date that occurs during the Protected Period, the
occurrence of any one or more of the following events that occur without the
Participant’s express written consent:

(i)
if applicable, the assignment to the Participant of any duties materially
inconsistent with the Participant’s status as an officer of the Company (e.g.,
no longer reporting to the CEO) or a substantial adverse alteration in the
nature or status of the Participant’s authorities, duties or responsibilities
from those in effect immediately prior to the Change in Control (e.g., reduction
in signing authority);

(ii)
a material adverse change in the Participant’s reporting relationships;

(iii)
a material reduction by the Company, its Subsidiaries or its Affiliates in the
Participant’s base salary or bonus from the levels in effect immediately prior
to a Change in Control or as the same may be increased from time to time after a
Change in Control;

(iv)
the relocation of the Participant’s principal place of employment to a location
more than 50 miles from the location of such place of employment immediately
prior to a Change in Control, except for required travel on the Company’s
business to an


A-iii



--------------------------------------------------------------------------------




extent substantially consistent with the Participant’s business travel
obligations prior to the Change in Control or, if the Participant has consented
to a relocation, the failure by the Company to provide the Participant with all
of the benefits of the Company’s relocation policy as in operation immediately
prior to a Change in Control;
(v)
the failure of the Company, its Subsidiaries or its Affiliates to pay the
Participant any material amount or portion of the Participant’s compensation or
to pay the Participant any portion of an installment of deferred compensation
under any deferred compensation program of the Company, its Subsidiaries or its
Affiliates within seven (7) days of the date on which such compensation was due;
or

(vi)
the failure by the Company, its Subsidiaries or its Affiliates to continue in
effect any compensation or benefit plan which is material to the Participant’s
compensation and in which the Participant participated immediately prior to the
Change in Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company, its Subsidiaries or its Affiliates to continue the
Participant’s participation therein (or in such substitute or alternative plan)
on a basis not materially less favorable, both in terms of the amounts of
benefits provided and the level of the Participant’s participation relative to
other participants, as existed at the time of the Change in Control.

For a termination to qualify as a termination for Good Reason under this
provision, the Participant must notify the Company in writing of termination for
Good Reason, specifying the event constituting Good Reason, within ninety (90)
days after the Participant first becomes aware of the event that the Participant
believes constitutes Good Reason. Failure for any reason to give written notice
of termination of employment for Good Reason in accordance with the foregoing
will be deemed a waiver of the right to terminate the Participant’s employment
for that Good Reason event. The Company will have a period of thirty (30) days
after receipt of the Participant’s notice in which to cure the Good Reason. If
the Good Reason event is cured within this period, the Participant will not be
entitled to terminate the Participant’s employment for Good Reason. If the
Company waives its right to cure or does not, within the thirty (30) day period,
cure the Good Reason event, the Participant may terminate the Participant’s
employment for Good Reason within thirty (30) days following the earlier of the
date on which the Company waives its right to cure or the end of the cure
period. If the Participant does not terminate the Participant’s employment
within such thirty (30) day period, the Participant will waive the Participant’s
right to terminate the Participant’s employment for that Good Reason event.
7.Pro Rata Performance Share Payout. The term “Pro Rata Performance Share
Payout” means a Pro Rata Portion of the Performance Shares that the Participant
would otherwise have actually earned for that Performance Year if his
Termination Date had not occurred prior to the Earning Date for that Performance
Year.
8.Pro Rata Portion. The “Pro Rata Portion” for any Performance Year is
calculated as follows:
Pro Rata Portion = P x [M / 12]
Where:
P =        Number of Performance Shares relating to such Performance Year; and

A-iv



--------------------------------------------------------------------------------




M =    Number of Months that the Participant was employed from the commencement
of that Performance Year through the end of the month in which the Participant’s
Termination Date occurred (but not more than 12).
For purposes of the foregoing calculation, the number of months that the
Participant was employed during a Performance Year shall be reduced by the
number of months of any period of Disability during such Performance Year in
excess of 26 weeks since the commencement of the Disability. In the case of a
Disability extending longer than 26 weeks, the “Pro Rata Portion” for any
Performance Year is calculated as follows:


Pro Rata Portion = A x [ (12 – D) / 12]
Where:
A =    Number of Performance Shares relating to a given Performance Year; and
D =    Number of months of Disability in excess of 26 weeks since the
commencement of the Disability.
For purposes of the foregoing calculations, one (1) or more days worked in a
given month is counted as a full month of active employment; and one or more
days on Disability in a given month in which the duration of Disability has not
yet exceeded 26 weeks is also counted as a full month of active employment.
9.Promptly. With respect to any date or event, the term “Promptly” means within
thirty (30) days after such date or event; provided, however, that with respect
to any settlement of Performance Shares that is to occur as of the Settlement
Date, “Promptly” means no later than March 15 of the year following the last
year of the Performance Period.
10.Protected Period. The term “Protected Period” means the two (2)-year period
following a Change in Control.
11.Restricted Period. The term “Restricted Period” means the period during which
the Participant is employed by the Company or an Affiliate or Subsidiary and
twelve (12) months following the date that the Participant ceases to be employed
by the Company or an Affiliate or Subsidiary for any reason whatsoever.
12.Section 409A Change in Control. The term “Section 409A Change in Control”
means a Change in Control with is also constitutes a change in control event
within the meaning of Code Section 409A.
13.Settlement Date. The “Settlement Date” shall be the Earning Date for the last
Performance Year of the Performance Period.
14.Target Level Performance Share Payout. The term “Target Level Performance
Share Payout” means, with respect to any Performance Year, the number of
Performance Shares that the Participant would otherwise have actually earned for
that Performance Year if his Termination Date had not occurred prior to the
Earning Date for that Performance Year and had the Performance Goal(s) for that
Performance Year been achieved at the target level.
15.Termination Date. The term “Termination Date” means the date on which the
Participant’s employment with the Company and any Affiliates and Subsidiaries
terminates for any reason. The Participant’s Termination Date shall not occur
solely as a result of the following:

A-v



--------------------------------------------------------------------------------




(a)
A transfer of the Participant’s employment from the Company to a Subsidiary or
Affiliate, or vice versa, or from one Subsidiary or Affiliate to another;

(b)
A leave of absence, duly authorized in writing by the Company, for military
service or sickness or for any other purpose approved by the Company if the
period of such leave does not exceed ninety (90) days;

(c)
A leave of absence in excess of ninety (90) days, duly authorized in writing, by
the Company, provided the Participant’s right to reemployment is guaranteed
either by a statute or by contract; or

(d)
Any period that the Participant is receiving Disability Benefits due to the
incurrence of a Disability prior to the date that would otherwise be the
Participant’s Termination Date.

However, the Participant’s Termination Date shall be deemed to occur upon the
date that the Participant fails to return to active service with the Company or
an Affiliate or Subsidiary at the end of an approved leave of absence or, if
applicable, upon cessation of Disability Benefits.
During a leave of absence as defined in paragraph (b) or (c), although the
Participant will be considered to have been continuously employed by the Company
or an Affiliate or Subsidiary and not to have incurred a Termination Date solely
as a result thereof, the Committee may specify such leave period shall not be
counted in determining the period of employment for purposes of the vesting of
the Performance Shares. In such case, the vesting dates for the unvested portion
of the Performance Shares shall be extended by the length of any such leave of
absence.
Upon the Participant’s Termination Date as determined hereunder, vesting of the
Performance Shares shall be based on the Participant’s circumstances at the time
of such termination; provided, however, that if the Participant’s Disability
exceeds 26 weeks in the aggregate during one or more Performance Years, the
provisions of Section 3(a) shall apply for purposes of determining the portion
of the Performance Shares that the Participant will earn for any Performance
Year.



A-vi

